Matter of Takoda G. (Juan T.) (2019 NY Slip Op 08106)





Matter of Takoda G. (Juan T.)


2019 NY Slip Op 08106


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ. (Filed Nov. 8, 2019.)


MOTION NO. (560/18) CAF 16-02183.

[*1]IN THE MATTER OF TAKODA G., EMMA T., HANNAH T., AVA T., AND MIA T. ONTARIO COUNTY DEPARTMENT OF SOCIAL SERVICES CHILD PROTECTIVE UNIT, PETITIONER-RESPONDENT; JUAN T., RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.